This is a trover suit brought by Haverty Furniture Company against Southern Discount Company. The law applicable is stated in Atkinson v. Brunswick-Balke-Collender Co., 144 Ga. 694 (87 S.E. 891). It is sufficient to hold that the evidence warranted a finding for the plaintiff of $109, the value of the goods sued for and the purchase-price owed to the plaintiff by the purchaser. The assignments of error show no cause for reversal. There was no error in denying a new trial.
Judgment affirmed. Broyles, C. J., and MacIntyre, J.,concur.
                          DECIDED MAY 16, 1940.